Title: To James Madison from William C. C. Claiborne, 29 November 1803
From: Claiborne, William C. C.
To: Madison, James



Sir
Natchez Novr. 29th. 1803.
The special messenger whom I despatched to New Orleans on the 18th instant, returned this evening, and brought with him the enclosed communications from Mr Clark and M. Laussat. The French officer, M. Landais, whose arrival at New Orleans was so much wished for by the Prefect, passed thro’ Natchez three days ago; And I presume that, before this time, he has placed in the hands of the French Commissioner his original powers.
Notwithstanding the pleasing intimations from the Prefect, I am inclined to think, with Mr Clark, that the appearance of a respectable force with the commissioners, would probably facilitate the negociations, and expedite the final delivery of the province to us. I have not been able to collect so many volunteers in this Territory as I calculated on. Many circumstances operated against me in this particular; and none more seriously than the wet and unsettled weather which we have experienced here for some considerable time past without intermission.
It is however my intention to proceed with such volunteers as I have enlisted to Fort Adams within three days; and from thence to New Orleans with all possible expedition. I still hope that the volunteers will amount to upwards of 200 men. These, with the regulars, will make us about 500 strong: and even with that force I am disposed to think that whatever the Spaniards may intend, we shall be able in a short time to hoist the American flag at New Orleans. Accept sincere assurances of my esteem and high consideration, from your obedient servant.
William C. C. Claiborne
 

   
   RC and enclosure (DNA: RG 59, TP, Orleans, vol. 2); letterbook copy (Ms-Ar: Claiborne Executive Journal, vol. 13). RC in a clerk’s hand, except for Claiborne’s complimentary close and signature. For surviving enclosure, see n. 1.



   
   Claiborne enclosed a copy of Laussat to Claiborne, 1 Frimaire an XII (23 Nov. 1803) (3 pp.; in French; docketed by Wagner; translation printed in Carter, Territorial Papers, Orleans, 9:110–12), replying to Claiborne to Laussat, 18 Nov. 1803 (printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:290–91), announcing the appointment of Claiborne and Wilkinson as U.S. commissioners for the transfer of Louisiana. Laussat promised “the most cordial and friendly cooperation” and expressed his concern that special messenger Pierre Landais had not yet arrived with the original documents sent by Pichon. The other enclosures were probably Clark to Claiborne, 22 and 23 Nov. 1803 (see Clark to JM, 28 Nov. 1803, n. 1).


